USDC SDNY
DOCUMENT ELECTRONICALLY
FILED

DOC#

DATE FILED; 1 1'+ ?0\‘!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRANDON SANDERS,
Plaintiff,
18-CV-10016 (ALC)
-against-
ORDER
MAKESPACE LABS, INC.,
Defendant.

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt Of the Joint Status Report dated February 21, 2019. ECF No. 22.

Defendant is hereby ORDERED to file an Answer 011 or before March 14, 2019.

SO ORDERED.
Dated: February 27, 2019
New York, New York

@/M%Y§/<~

ANDREW L. CARTER, JR.
United States District Judge

 

